DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                     CHRISTOPHER HANDEL,

                             Appellant,

                                 v.

                     GFPAC SERVICES, LLC,

                             Appellee.


                           No. 2D21-738



                        September 29, 2021

Appeal pursuant to Fla. R. App. P. 9.130 from the Circuit Court for
Collier County; Lauren L. Brodie, Judge.

Mark B. Cohn of Mark B. Cohn, P.A., Naples, for Appellant.

Michael T. Traficante and Alec M. Pearson of Grant Fridkin Pearson,
P.A., Naples, for Appellee.


PER CURIAM.

     Affirmed.

KELLY, BLACK, and STARGEL, JJ., Concur.
Opinion subject to revision prior to official publication.




                                   2